Citation Nr: 1401768	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, PA


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for left kidney nephrectomy, status post renal cell carcinoma.

3.  Entitlement to service connection for gout, to include as secondary to left kidney nephrectomy, status post renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2011.  A copy of the hearing transcript has been associated with the claims file.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hearing loss, left kidney nephrectomy status post renal cell carcinoma, and gout are addressed in the REMAND portion of the decision below.  As discussed below, and pursuant to VBA Fast Letter 11-03 (Jan. 28, 2013), the claims are REMANDED to the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the Board in September 2006.

2.  Evidence received since the prior final decision relates to a previously unestablished fact necessary to substantiate the claim, and raises a reasonable possibly of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2006 Board decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.1100 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II.  New and Material Evidence

Historically, the Veteran was denied service connection for hearing loss in a September 2001 rating decision, and that denial was upheld in a September 2006 Board decision, which is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.1100 (2013).  The denial of service connection was based upon the lack of a nexus between the Veteran's diagnosed hearing loss and active service.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Here, the Veteran submitted a July 2011 private treatment record which stated that symptoms of hearing loss had been associated with several factors, including trauma since being in the military in 1964.  The opinion is new, as it was not of record at the time of the prior denial.  The opinion is also material because addresses the previously unestablished element of whether hearing loss was attributable to service.  Therefore, new and material evidence has been received, and the claim is reopened.

However, as discussed below, further development is necessary before a decision can be made on the underlying merits of the claim for service connection for hearing loss.



ORDER

The claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's claims for service connection for bilateral hearing loss, left kidney nephrectomy, and gout.

With respect to hearing loss, the July 2011 opinion submitted by the Veteran suggests a positive nexus with service, but provides no rationale for that conclusion.  Moreover, recent VA records reflect findings of Meniere's disease and otitis externa, which must be addressed in assessing the etiology of the Veteran's hearing loss.  Therefore, a new VA examination and opinion must be obtained.

With respect to his kidney condition, the Veteran contends that it is related to his exposure to toxins while stationed at Camp Lejeune.  Exposure to Tetrachloroethylene/Perchloroethylene (PCE) and Trichloroethylene (TCE) have been conceded.  A VA examination was conducted in January 2010.  The examiner stated that he was unable to opine as to whether the Veteran's renal cell carcinoma residuals were due to his toxic exposure without resorting to speculation, noting that the current literature did not support a cause and effect relationship between renal cell carcinoma and the Veteran's toxic exposure through drinking water.  However, VA has recognized that exposure to chemicals such as TCE may result in kidney problems, particularly in the context of contaminated drinking water at Camp Lejeune.  See Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2011); Veterans Benefits Administration Fast Letter 11-03 (Revised) (May 29, 2013).  A supplemental opinion must be obtained, and the examiner must review the relevant literature prior to providing this opinion.

Finally, the January 2010 examiner also stated that the Veteran's gout was not caused by his renal cell carcinoma residuals, and gave an adequate rationale for that opinion.  However, with respect to aggravation, the examiner was unable to provide an opinion without resorting to speculation.  He stated that there were many factors which influenced the course of gout, and renal function was only one.  Given the available objective evidence, it was not possible to determine the contribution, if any, of the Veteran's renal insufficiency to his gout.  While the Board acknowledges the examiner's explanation, he did not specify which other factors influence gout and are applicable to this Veteran.  Therefore, a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from March 2013 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA audiological examination with an appropriate clinician.  The claims folder, and a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his hearing loss, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.

Although the examiner must review the claims file, his/her attention is directed to the following:

a.  Service treatment records show no complaints, treatment, or diagnoses associated with hearing loss.  However, in September 1962, the Veteran was treated for a left earache.  Examination revealed minimal external canal erythema.

b.  A June 1964 separation examination noted a 15/15 score on whispered voice testing.  The examiner should note that whispered voice tests cannot be considered as reliable evidence that hearing loss did or did not occur. VBA Training Letter 10-12.

c.  A June 1970 general VA examination noted normal findings of the external ears, and no hearing loss was noted.

d.  The Veteran was diagnosed with bilateral hearing loss for VA purposes in October 2000.  In November 2000, he reported having hearing loss since leaving the military.

e.  A March 2001 letter from Dr. M.A.M. stated that bilateral conductive hearing loss was likely due to otosclerosis.

f.  A March 2004 VA examination concluded with the opinion that hearing loss was less likely than not due to acoustic trauma in service, based on 1) the lack of any findings or reports of hearing loss prior to 2000; 2) the configuration of hearing loss was not the type typically associated with noise exposure; and 3) the diagnosis of middle ear involvement or otosclerosis was not typically associated with noise exposure.

g.  A July 2011 private treatment record stated that symptoms of hearing loss had been associated with several factors, including trauma since being in the military in 1964.

h.  VA treatment records from 2012 and 2013 reflect diagnoses of sensorineural hearing loss, Meniere's disease and otitis externa.

After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss, Meniere's disease, and/or otitis externa was incurred in, or is otherwise related to, his period of active service, including noise exposure in service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must address the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted; or there are multiple possible etiologies with none more prevalent than another; or he/she needs further information to assist in making this nexus determination.

3.  Forward the claims file, including a copy of this remand, to the examiner who conducted the January 2010 VA genitourinary examination.  A copy of VBA Training Letter 11-03 (Revised) and Appendices A through D must be provided to the examiner, who must indicate that this material was reviewed.

Following this review, the examiner must express an opinion as to whether it is at least as likely as not that that renal cell carcinoma is etiologically related to the Veteran's active service, to include his exposure to contaminated drinking water at Camp Lejeune.

The examiner must also provide a supplemental opinion as to whether gout is aggravated by residuals of renal cell carcinoma.  The examiner must specify, to the extent possible, which other factors can influence gout and are applicable to or present in this Veteran.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must address the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted; or there are multiple possible etiologies with none more prevalent than another; or he/she needs further information to assist in making this nexus determination.

If the January 2010 VA examiner is not available, then forward the claims file to another appropriate VA examiner, who must comply with the above instructions.

4.  Following completion of this development, readjudicate the claims in light of this and all other additional evidence.  If the claims remains denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


